Citation Nr: 0208393	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  94-49 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.  The veteran had active service from April 
1946 to April 1949, and from April 1949 to November 1955.  He 
died in May 1993.  The appellant is the veteran's surviving 
spouse.

A claim for benefits under 38 U.S.C.A. § 1151 was deferred by 
the RO pending further development of records.  The issue is 
not before the Board in this appeal.   The matter is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
his death.

2.  The veteran died in May 1993; his death certificate lists 
the immediate cause of death as acquired immune deficiency 
syndrome (AIDS), with malnutrition listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.  

3.  Neither AIDS nor malnutrition was shown during the 
veteran's active military service or for many years following 
service.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

5.  There is credible medical opinion evidence that HIV/AIDS, 
which caused the veteran's death, was due to drug use and 
sexual promiscuity and that as likely as not the fatal 
disease process was unrelated to service, including a blood 
transfusion.  

6.  A service-connected disability did not contribute 
substantially or materially to the veteran's cause of death.

7.  The preponderance of the credible and probative evidence 
of record shows that the AIDS and malnutrition were not 
incurred in or aggravated by service nor were they otherwise 
medically related to service, or to a service-connected 
disability.


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by service, or related to a disability that may be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 
1112, 1310, 5107 (West 1991 & Supp. 2001; 38 C.F.R. §§ 3.102, 
3.312 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under recent changes in the law, the VA has a duty to assist 
a claimant in the development of facts pertinent to his or 
her claims.  See The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) (codified 
at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107).  The VCAA 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law applies to claims pending on or 
filed after the date of enactment.  Changes potentially 
relevant to the appellant's appeal include the establishment 
of specific procedures for advising the claimant and his or 
her representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such development is 
necessary to make a decision on a claim.  

In this case, the appellant and her representative were 
advised by VA of the information required to support her 
claim.  The appellant has been assisted in obtaining all 
relevant available records and in seeking an expert medical 
opinion from a VA Medical Center in accordance with 
38 U.S.C.A. §§ 5107(a), 7109 (West 1991) and 38 C.F.R. 
§ 20.901.  The RO has made multiple requests to the 
appropriate facilities for all available service medical 
records and has obtained records from the Office of the 
Surgeon General (SGO), United States Army.  The Board 
concludes that no further attempts are required under the 
VCAA or to comply with the heightened duty to assist a 
claimant in a claim involving missing service medical 
records.  Accordingly, the Board will proceed with review of 
the claim on the merits.  

The appellant seeks service connection for the cause of the 
veteran's death.  Her main contention is that he contracted 
the HIV virus from blood transfusions from treatment for 
frozen feet in service.  She also testified that he might 
have been exposed while working as an ambulance driver and 
service in an ambulatory care unit in Japan as being 
significant evidence in favor of the theory that contact with 
tainted blood in service led to AIDS.  During his lifetime, 
the veteran had not established service connection for any 
disability.  The veteran separated from service in November 
1955 and he died in 1993 of complications of AIDS.  The Board 
finds a lack of support for the appellant's theory and, as 
will be discussed, concludes that the preponderance of the 
evidence is against the claim.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312 (2001).  
The principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The contributory cause of death is one 
that contributed substantially or materially to cause death, 
combined to cause death, or aided or lent assistance to the 
production of death. 38 C.F.R. § 3.312(c).

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  A number of diseases are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  Generally, service connection may be 
granted for any disease diagnosed after discharge, when the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In general, service connection will be 
established if the evidence supports the claim or is in 
relative equipoise; only if a fair preponderance of the 
evidence is against the claim will the claim be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's certificate of death shows that he died in May 
1993 as a result of AIDS and malnutrition.  The National 
Personnel Records Center (NPRC) certified in April 1995 in 
response to an RO request for service medical records and all 
other records that no records had been found for the veteran.  
The NPRC provided a SGO summary which discloses no reference 
to medical treatment other than hospitalization in Japan in 
June and July 1950 for chancroid (Ducrey's bacillus) and 
dermatitis.  The information was obtained from hospital 
admission data files from 1942-1945 and 1950-1954.  The 
veteran served as a heavy vehicle driver and did not serve in 
combat.  The NPRC again confirmed in July 1998 that no 
service medical records were available.  

VA treatment records dating from the 1980's show that the 
veteran had a lengthy history of drug abuse.  VA records in 
September 1984, when the veteran sought admission to a VA 
outpatient methadone program, show that he variously gave a 
35-year history of heavy drug use, and intravenous heroin and 
Dilaudid daily for approximately 25 years.  It was noted as 
to his medical history that he was treated in 1948 at an Army 
dispensary for syphilis and in 1950 for frostbite of the 
feet.  It was also noted that his prognosis was guarded due 
to "38 years of uninterrupted drug abuse" and this was his 
first attempt at rehabilitation.  The physical examination 
showed needle marks on the arms, neck and leg consistent with 
a history of heavy drug use.  The diagnoses included opioid 
dependency and positive serology for syphilis.  

The veteran submitted a claim for nonservice-connected 
disability pension benefits in March 1987, citing inability 
to work since earlier in the year due to back problems.  The 
veteran made no reference to any pertinent problems related 
to service on either the claim form or by history when he was 
examined in February 1988 in connection with the pension 
claim.  The RO awarded pension benefits in June 1988, mainly 
due to degenerative disc disease of the low back and other 
orthopedic disabilities.  

Records from the Dayton VA Medical Center show the veteran 
was found to be HIV positive in 1988 when he was placed on 
AZT treatment.  The appellant testified that the veteran 
sought treatment at Dayton in order to receive better medical 
care through relatives.  A notation on VA infectious disease 
clinic notes from October 22, 1991, shows that the veteran 
had been HIV positive since 1988 "from IV needles."  In May 
1992, he was described as a known case of AIDS.  

In November 2001, the Board sought an expert medical opinion 
from the Veterans Health Administration as to the likelihood 
that the veteran's death was related to service as contended 
by the appellant.  The opinion, dated in January 2002, 
concluded that it was not at least as likely as not that the 
veteran's HIV/AIDS was etiologically related to either blood 
transfusions during service or exposure to patients at an 
outpatient clinic during service.  The reviewing physician 
concluded that the most likely etiology of the veteran's 
HIV/AIDS was intravenous drug use and sexual promiscuity, 
considering his history of sexually transmitted disease.  The 
physician also noted that a VA clinic noted on October 22, 
1991, that the cause of the veteran's HIV/AIDS was from IV 
needles.  

Taking all the evidence into consideration, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to service connection for the cause 
of the veteran's death.  The evidence does not show that 
HIV/AIDS or malnutrition was manifested in service or until 
many years thereafter.  The Board acknowledges that service 
medical records are not available and might have been 
destroyed by a fire at the NPRC.  VA has a heightened 
responsibility to explain its decisions in such cases.  There 
is no clinical evidence that the veteran had a blood 
transfusion during service which the appellant recalls he 
apparently alluded to in conversation with her after serving 
in Japan.  Even if he did have such a transfusion, however, 
the recent VHA opinion does not support a relationship 
between the veteran's fatal illness and contact with blood 
products in service, either by transfusion or exposure to 
other patients, such as in duties by an ambulance driver, as 
suggested by the appellant.  

The evidence is persuasive that the underlying cause of the 
veteran's AIDS/HIV was IV drug use, as cited by the Dayton VA 
Medical Center and the VA physician who reviewed the 
veteran's medical records at the request of the Board.  The 
VA physician also cited sexual promiscuity in view of the 
history of sexually transmitted disease.  This opinion 
evidence is uncontroverted by any other medical evidence.  

Although the veteran over 30 years later gave a history of 
treatment for syphilis in service and a history of drug abuse 
which could have extended as early as his period of military 
service, neither type of exposure in service has been 
contended by the appellant or confirmed by any 
contemporaneous objective evidence.  Further, the Board is 
unaware of any potential sources of information which might 
tend to confirm such exposure during or in close proximity to 
service, leaving aside any questions of willful misconduct or 
whether any such activities at that time would likely have 
exposed the veteran to the human immuno-deficiency virus.  
The appellant testified before the Board, for example, that 
the veteran had not had any treatment for a blood disorder 
after service that she knew of before he began VA treatment 
(transcript p. 6).  

Although the appellant contends that the cause of AIDS was 
contact with blood during service, lay persons are not 
competent to provide an opinion as to matters requiring 
medical expertise.  See Espiritu. v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, lay opinions as to the possible 
etiology of medical disorders causing or contributing to the 
veteran's fatal illness have no probative value for the 
purpose of establishing service connection.  The Board finds 
that the preponderance of the evidence is against the claim 
of service connection for the cause of the veteran's death.  
Under such circumstances, where the record does not present 
an approximate balance of positive and negative evidence, the 
benefit-of-the-doubt rule is not for application.  Ferguson 
v. Principi, 273 F.3d 1027 (Fed. Cir. 2001). 




ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

